Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection

The applicant’s amendment of 11/2/2020 necessitated a new ground of rejection as follows below:

Claim Rejections

                                                       Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nitta et al. (US Pat. 7,850,290).

              Nitta et al. disclose in Figure 6 an ink jet head comprising:

           Regarding claim 1, at least two individual channel rows (62a, 62b), each of the individual channel rows (62a, 62b) being formed of individual channels (62b) aligned lengthwise in a first 
a common channel (62) extending in the first direction, the common channel (62) overlapping with the individual channel rows (62a, 62b) in a third direction orthogonal to both of the first and second directions, the common channel (62) extending in the second direction over an entire length and width of an area in which the individual channel rows (62a, 62b) are arranged, the common channel (62) communicating with the individual channels (62a) constructing each of the individual channel rows (62a, 62b) (Figure 6);
a supply port (63) via which liquid is supplied to the common channel (62) (Figure 6); and
a discharge port (64) via which the liquid is discharged from the common channel (62) (Figure
6).
             Regarding claim 2, wherein the common channel (62) extends in the first direction over an entire length of the individual channel rows (62a, 62b) (Figure 6).
             Regarding claim 9, wherein each of the first direction and the second direction is a direction along a horizontal plane, the third direction is a vertical direction, the common channel (62) is located above the
individual channel rows (62a, 62b), and each of the individual channels (62b) includes: a pressure chamber (62b) overlapping with the common channel (62) in the third direction and communicating with the nozzle (61) (Figure 6); and
a throttle (62a) extending in the third direction and connecting in the third direction the pressure chamber (62b) and the common channel (62) to each other (Figure 6).
            Regarding claim 10, a common channel member formed with the common channel (62) (Figure 6); and
a damper member forming an inner wall surface, of the common channel (62), on a side of the individual channel rows (62a, 62b) in the third direction (Figure 6).

                                                Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 3-8 and 15-17 are rejected under 35 USC 103 (a) as being unpatentable over Nitta et al. (US Pat. 7,850,290) in view of Matsufuji et al. (US Pub. 2010/0328409) Tsubaki (US Pat. 2012/0062659) and Domae et al. (US Pat 9,085,164).

            Nitta et al. disclose the basic features of the claimed invention as stated above but do not disclose each of the first direction and the second direction that are a direction along a horizontal plane, the third direction is a vertical direction, the common channel is located above the individual channel rows, the supply port and the discharge port are arranged in a ceiling surface of the common channel, wherein the supply port is arranged in an end part, of the ceiling surface of the common channel, on one side in the first direction, the discharge port is arranged in an end part, of the ceiling surface of the common channel, on the other side in the first direction; 
wherein the supply port is arranged in an end part, of the ceiling surface of the common channel, on one side in the second direction, the discharge port is arranged in an end part, of the ceiling surface of the common channel, on the other side in the second direction; wherein each of the individual channels includes a pressure chamber communicating with the nozzle, the liquid discharge head further comprises: a pressure chamber member formed with the pressure chamber; a common channel member formed with the common channel and stacked with respect to the pressure chamber member in the third direction; an actuator arranged between the pressure chamber member and the common channel member in the third direction, and configured to apply pressure to the liquid inside the pressure chamber; a protective member arranged between the pressure chamber member and the common channel member in the third direction and covering the actuator; and a driver IC configured to drive the actuator, and the driver IC is arranged on a surface, of the protective member, on a side of the common channel in the third direction; a heat conductive member arranged between the common channel member and the driver IC in the third direction; a wall member arranged between the common channel member and the protective member in the third direction, and forming an inner wall surface, of 

               Nevertheless, Matsufuji et al. disclose in Figures 1-3 and 13-14 a liquid discharge head
comprising:


            Regarding a part of claim 4, wherein the supply port (19a) is arranged in an end part, of the ceiling surface of the common channel (18), on one side in the first direction, the discharge port (19b) is arranged in an end part, of the ceiling surface of the common channel (18), on the other side in the first direction (Figures 1 and 3). 
            Regarding a part of claim 7, wherein the supply port (19a) is arranged in an end part, of the ceiling surface of the common channel (18), on one side in the second direction, the discharge port (19b) is arranged in an end part, of the ceiling surface of the common channel (18), on the other side in the second direction (Figures 1 and 3).
             Regarding claim 11, wherein each of the individual channels (6) includes a pressure chamber (6) communicating with the nozzle (4), the liquid discharge head (liquid ejection head) further comprises: a pressure chamber member (1) formed with the pressure chamber (6) (Figure 1);
a common channel member (17) formed with the common channel (18) and stacked with respect to the pressure chamber member (1) in the third direction (Figure 2);
an actuator (12) arranged between the pressure chamber member (1) and the common channel member (17) in the third direction, and configured to apply pressure to the liquid inside the pressure chamber (6) (Figure 13);
a protective member (3) arranged between the pressure chamber member (1) and the common channel member (17) in the third direction and covering the actuator (12) (Figure 13); and
a driver IC (13) configured to drive the actuator (12), and the driver IC (13) is arranged on a surface, of the protective member (3), on a side of the common channel (18) in the third direction (Figure 13).
             Regarding claim 12, a heat conductive member (40) arranged between the common channel member (17) and the driver IC (13) in the third direction (Figure 13).
             Regarding claim 13, a wall member arranged between the common channel member (17) and the protective member (3) in the third direction, and forming an inner wall surface, of 
             Regarding claim 15, a wall member which forms a part of an inner wall surface, of the common channel (18), on a side of the protective member (3) in the third direction, and which makes contact with the heat conductive member (40); and two damper members (unmarked dampers that contain an element 3A) which are located at both sides in the second direction of the wall member, and each of which forms a part of the inner wall surface, of the common channel (18), on the side of the protective member (3) in the third direction (Figures 1-2).
             Regarding claim 16, wherein the driver IC (13) overlaps with at least one of the supply port (19a) and the discharge port (19b) in the third direction (Figure 1).
             Regarding claim 17, wherein the supply port (19a) is arranged in an end part, of the common channel (18), on one side in the first direction, the discharge port (19b) is arranged in an end part, of the common channel (18), on the other side in the first direction; and the liquid discharge head (liquid ejection head) further comprises a wiring member (16) which is connected to the driver IC (13) and which is drawn from a connection part thereof with the driver IC toward the one side in the first direction (Figure 1).

               Furthermore, Tsubaki discloses in Figures 1 and 5 a liquid discharge head unit comprising:

                Regarding a part of claims 3-4 and 7, the ceiling surface (unmarked ceiling surface that contains a number 221) of the common channel (223) is inclined, with respect to the horizontal plane, upward as approaching from the supply port (225) toward the discharge port (229) (Figure 5).
               Regarding claim 6, wherein the common channel (223) has: a first side wall surface extending in the first direction; a second side wall surface extending in the second direction; and a curved surface connecting the first side wall surface (unmarked first side wall surface that is close by a number 224) and the second side wall surface (unmarked second side wall surface that is close by an arrow Qc) and defining a corner part, of the common channel (223), in 
              Regarding claim 8, wherein the ceiling surface of the common channel (223) is curved such that an inclination angle of the ceiling surface with respect to the horizontal plane increases as approaching from the supply port (225) toward the discharge port (229) (Figure 8).

              Additionally, Domae et al. disclose in Figure 1C and 2B a liquid jet head comprising:

              Regarding claim 5, wherein a shape, of the common channel (4), as viewed in the third direction is a rectangle which is long in the first direction, the supply port (2) is arranged in a corner part which is included in two corner parts located in a diagonal of the rectangle in the common channel (4) and which is located on the one side in the first direction, and the discharge port (3) is arranged in a corner part which is included in the two corner parts and which is located on the other side in the first direction.

            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Tsubaki and Domae et al. in the Nitta et al.’s ink jet head for the purpose of removing air bubbles in ink to create a high quality ink and image.

Response to Applicant’s Arguments

The applicant’s arguments with respect to the prior art rejection have been carefully considered and have been traversed in view of the new grounds of rejection over the Nitta et al. reference.  

Allowable Subject Matter

            Claim 14 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. This claim would be allowable because the prior art references of record fails to teach or suggest a liquid discharge head comprising a heat conductive 

CONCLUSION

              Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262. The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M..

              If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.

              Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

           Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.arts located in a diagonal of the rectangle in the common.


/ANH T VO/Primary Examiner, Art Unit 2853